NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TARIKU H. KEIRA,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Responden,t.
2010-3082
Petition for review of the Merit Systems Protection
B0ard in AT3443090686-I-1.
ON MOTION
ORDER
Office of Personne1 Management moves without
opposition to reform the caption to name the Merit Systen1s
Protection Board as respondent
Pursuant to 5 U.S.C. § 7703(a)(2), the B0ard is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the B0ard reaches the merits of the underlying case.

KEIRA V. OPM 2
Accordingly,
lT lS ORDERED THAT2
(1) The motion is granted The revised official
caption is reflected above.
(2) The Board’s brief is due within 21 days of the date
of filing of this order.
FOR THE COURT
 2 8  fs/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Tariku H. Keira
Michael D. Austin, Esq.
Chad Bungard, Esq. (Copy of Petitioner’s Informal
Brief Enclosed)
s19

MAY 28 2010
.|AN HORBALY
CLERK